81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
*$5< $17+21                       
                                    
                  3ODLQWLII         
                                    
      Y                               &LYLO $FWLRQ 1R  $%-
                                    
,17(51$7,21$/ $662&,$7,21 2) 
0$&+,1,676 $1' $(5263$&(            
:25.(56 ',675,&7 /2'*(  et al. 
                                    
                  'HIHQGDQWV        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

       3ODLQWLII *DU\ $QWKRQ\ EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQWV 'LVWULFW /RGJH  D XQLRQ

DIILOLDWHG ZLWK WKH ,QWHUQDWLRQDO $VVRFLDWLRQ RI 0DFKLQLVWV DQG $HURVSDFH :RUNHUV ³,$0´ DQG

WKH ,QWHUQDWLRQDO $VVRFLDWLRQ RI 0DFKLQLVWV DQG $HURVSDFH :RUNHUV 1DWLRQDO 3HQVLRQ )XQG ³,$0

1DWLRQDO 3HQVLRQ )XQG´ RU WKH ³3ODQ´ &RPSO >'NW  @ +H DOOHJHV WKDW GHIHQGDQWV YLRODWHG

WKH WHUPV RI WKH 3ODQ DQG EUHDFKHG WKHLU ILGXFLDU\ GXWLHV XQGHU WKH (PSOR\HH 5HWLUHPHQW ,QFRPH

6HFXULW\ $FW RI  ³(5,6$´  86&   et seq ZKHQ WKH\ IDLOHG WR LQFOXGH KLP DV D

SDUWLFLSDQW XQGHU WKH 3ODQ DQG GHQLHG KLP EHQHILWV Id.

       ,Q &RXQW , SODLQWLII DOOHJHV WKDW GHIHQGDQWV YLRODWHG WKH WHUPV RI WKH 3ODQ E\ GHQ\LQJ KLP

HOLJLELOLW\ DV GLUHFWHG E\ WKH ³GRFXPHQWV DQG LQVWUXPHQWV JRYHUQLQJ WKH 3ODQ´ &RPSO  ±

,Q &RXQW ,, SODLQWLII DOOHJHV WKDW GHIHQGDQWV RZHG KLP D ILGXFLDU\ GXW\ XQGHU (5,6$ WR ³REVHUYH

DQG IROORZ WKH JRYHUQLQJ WHUPV´ RI WKH 3ODQ DQG WKDW WKH\ EUHDFKHG WKRVH GXWLHV Id.  ±

       'LVWULFW /RGJH  KDV PRYHG WR GLVPLVV ERWK FRXQWV SXUVXDQW WR )HGHUDO 5XOH RI &LYLO

3URFHGXUH E ,W DUJXHV WKDW SODLQWLII KDV IDLOHG WR DOOHJH VXIILFLHQW IDFWV WR HVWDEOLVK WKDW
'LVWULFW /RGJH  LV D ILGXFLDU\ DV GHILQHG XQGHU WKH VWDWXWH see 'HI¶V 0RW WR 'LVPLVV 	

6XSSRUWLQJ 0HP RI /DZ >'NW  @ ³'HI¶V 0RW´ DQG WKH &RXUW DJUHHV

       %XW EHFDXVH ILGXFLDU\ VWDWXV LV RQO\ D UHTXLUHG HOHPHQW XQGHU &RXQW ,, WKH &RXUW ZLOO RQO\

JUDQW GHIHQGDQW¶V PRWLRQ WR GLVPLVV DV WR &RXQW ,, DQG LW ZLOO GHQ\ WKH PRWLRQ DV WR &RXQW ,

7KHUHIRUH SODLQWLII¶V (5,6$ FODLP IRU YLRODWLRQ RI WKH WHUPV RI WKH 3ODQ ZLOO JR IRUZDUG

                                        %$&.*5281'

       'HIHQGDQW 'LVWULFW /RGJH  LV D XQLRQ DIILOLDWHG ZLWK WKH ,QWHUQDWLRQDO $VVRFLDWLRQ RI

0DFKLQLVWV DQG $HURVSDFH :RUNHUV &RPSO   $FFRUGLQJ WR WKH FRPSODLQW SODLQWLII ZDV

HPSOR\HG DV DQ ³2UJDQL]HU´ E\ 'LVWULFW /RGJH  IURP 0D\  XQWLO -DQXDU\  ZKHQ KH

EHFDPH D ³*UDQG /RGJH 5HSUHVHQWDWLYH´ D SRVLWLRQ KH FRQWLQXHV WR KROG Id.   ,$0 1DWLRQDO

3HQVLRQ )XQG LV D PXOWLHPSOR\HU GHILQHG EHQHILW SHQVLRQ SODQ DQG 'LVWULFW /RGJH  LV D

³&RQWULEXWLQJ (PSOR\HU´ WR WKH IXQG Id.  ± 

       'LVWULFW /RGJH  DQG WKH WUXVWHHV RI WKH ,$0 1DWLRQDO 3HQVLRQ )XQG H[HFXWHG D VHULHV RI

ZULWWHQ 3DUWLFLSDWLRQ $JUHHPHQWV ZKLFK JRYHUQHG WKH XQLRQ¶V SDUWLFLSDWLRQ LQ WKH 3ODQ

&RPSO   3ODLQWLII DOOHJHV WKDW WKH DJUHHPHQWV ³REOLJDWHG´ GHIHQGDQWV WR SURYLGH FRYHUDJH DQG

PDNH FRQWULEXWLRQV IRU DOO 'LVWULFW /RGJH  HPSOR\HHV LQFOXGLQJ SODLQWLII Id

       3ODLQWLII VRXJKW SDUWLFLSDQW VWDWXV XQGHU WKH 3ODQ LQ RUGHU WR JDLQ HOLJLELOLW\ IRU WKH SD\PHQW

RI SHQVLRQ EHQHILWV EXW KH ZDV XQVXFFHVVIXO See &RPSO   +H H[KDXVWHG ³DOO LQWHUQDO 3ODQ

UHPHGLHV´ LQFOXGLQJ WKH DSSHDOV SURFHVV GXULQJ ZKLFK WKH 3ODQ¶V DSSHDOV FRPPLWWHH GHWHUPLQHG

WKDW SODLQWLII ZDV QRW HOLJLEOH WR SDUWLFLSDWH LQ WKH ,$0 1DWLRQDO 3HQVLRQ )XQG Id. see also ([ $

WR 3O¶V 2SS WR 'HI¶V 0RW >'NW  @ ³'HQLDO /HWWHU´

       2Q -XQH   SODLQWLII ILOHG WKLV DFWLRQ &RPSO DQG RQ $XJXVW   GHIHQGDQW

,$0 1DWLRQDO 3HQVLRQ )XQG ILOHG DQ $QVZHU $QVZHU >'NW  @ 2Q WKH VDPH GD\ GHIHQGDQW



                                                 
'LVWULFW /RGJH  ILOHG D PRWLRQ WR GLVPLVV XQGHU 5XOH E IRU IDLOXUH WR VWDWH D FODLP XSRQ

ZKLFK UHOLHI PD\ EH JUDQWHG 'HI¶V 0RW 7KH PRWLRQ LV IXOO\ EULHIHG

                                    67$1'$5' 2) 5(9,(:

       ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR VWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH´ Ashcroft v. Iqbal

 86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG accord Bell Atl. Corp. v. Twombly

 86    ,Q Iqbal WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV

GHFLVLRQ LQ Twombly ³)LUVW WKH WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV

FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH WR OHJDO FRQFOXVLRQV´  86 DW  $QG ³>V@HFRQG

RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI VXUYLYHV D PRWLRQ WR GLVPLVV´ Id DW 

       $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id DW  ³7KH

SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶ EXW LW DVNV IRU PRUH WKDQ D VKHHU

SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV

DQG FRQFOXVLRQV´ RU D ³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id TXRWLQJ

Twombly  86 DW  DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG

E\ PHUH FRQFOXVRU\ VWDWHPHQWV GR QRW VXIILFH´ Id

       :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G



        3ODLQWLII RSSRVHG WKH PRWLRQ RQ 6HSWHPEHU   DUJXLQJ WKDW GHIHQGDQW YLRODWHG WKH
WHUPV RI WKH 3ODQ DQG EUHDFKHG LWV ILGXFLDU\ GXWLHV E\ GHFLGLQJ WR ³H[FOXGH >SODLQWLII@ IURP
HOLJLELOLW\ DQG SDUWLFLSDWLRQ LQ WKH >3@ODQ´ 3O¶V 2SS WR 'HI¶V 0RW >'NW  @ ³3O¶V 2SS´ DW
 2Q 6HSWHPEHU   'LVWULFW /RGJH  ILOHG D UHSO\ 'HI¶V 5HSO\ WR 3O¶V 2SS >'NW  @
³'HI¶V 5HSO\´
                                                  
  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH

SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id. Browning v. Clinton  )G   '& &LU

 ,Q UXOLQJ XSRQ D PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\

FRQVLGHU RQO\ ³WKH IDFWV DOOHJHG LQ WKH FRPSODLQW GRFXPHQWV DWWDFKHG DV H[KLELWV RU LQFRUSRUDWHG

E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´

Gustave-Schmidt v. Chao  ) 6XSS G   ''&  FLWDWLRQV RPLWWHG

                                            $1$/<6,6

,     'HIHQGDQW¶V PRWLRQ WR GLVPLVV &RXQW ,, ZLOO EH JUDQWHG

       &RXQW ,, DOOHJHV WKDW 'LVWULFW /RGJH  LV OLDEOH IRU SODLQWLII¶V ORVV RI EHQHILWV EHFDXVH LW

SDUWLFLSDWHG LQ WKH GHFLVLRQ GHWHUPLQLQJ WKDW KH ZDV LQHOLJLEOH WR SDUWLFLSDWH LQ WKH 3ODQ 8QGHU

(5,6$

               >$@ SHUVRQ LV D ILGXFLDU\ ZLWK UHVSHFW WR D SODQ WR WKH H[WHQW L KH H[HUFLVHV
               DQ\ GLVFUHWLRQDU\ DXWKRULW\ RU GLVFUHWLRQDU\ FRQWURO UHVSHFWLQJ PDQDJHPHQW
               RI VXFK SODQ RU H[HUFLVHV DQ\ DXWKRULW\ RU FRQWURO UHVSHFWLQJ PDQDJHPHQW
               RU GLVSRVLWLRQ RI LWV DVVHWV LL KH UHQGHUV LQYHVWPHQW DGYLFH IRU D IHH RU
               RWKHU FRPSHQVDWLRQ GLUHFW RU LQGLUHFW ZLWK UHVSHFW WR DQ\ PRQH\V RU RWKHU
               SURSHUW\ RI VXFK SODQ RU KDV DQ\ DXWKRULW\ RU UHVSRQVLELOLW\ WR GR VR RU LLL
               KH KDV DQ\ GLVFUHWLRQDU\ DXWKRULW\ RU GLVFUHWLRQDU\ UHVSRQVLELOLW\ LQ WKH
               DGPLQLVWUDWLRQ RI VXFK SODQ

 86&  $

       ³$ ILGXFLDU\ ZLWKLQ WKH PHDQLQJ RI (5,6$ PXVW EH VRPHRQH DFWLQJ LQ WKH FDSDFLW\ RI

PDQDJHU DGPLQLVWUDWRU RU ILQDQFLDO DGYLVHU WR D µSODQ¶´ Pegram v. Herdrich  86  

 ³µ>2@QO\ ZKHQ IXOILOOLQJ FHUWDLQ GHILQHG IXQFWLRQV LQFOXGLQJ WKH H[HUFLVH RI GLVFUHWLRQDU\

DXWKRULW\ RU FRQWURO RYHU SODQ PDQDJHPHQW RU DGPLQLVWUDWLRQ¶ GRHV D SHUVRQ EHFRPH D ILGXFLDU\

XQGHU > $@´ Lockheed Corp. v. Spink  86    TXRWLQJ Siskind v.

Sperry Ret. Program, Unisys  )G   G &LU  ³(PSOR\HUV    FDQ EH (5,6$


                                                  
ILGXFLDULHV´ see Pegram  86 DW  ³>E@XW REYLRXVO\ QRW DOO RI >DQ HPSOR\HU¶V@ EXVLQHVV

DFWLYLWLHV LQYROYH>@ SODQ PDQDJHPHQW RU DGPLQLVWUDWLRQ´ Varity Corp. v. Howe  86  

 ILQGLQJ WKDW WKH HPSOR\HU GHIHQGDQW¶V DFWV FRXOG RQO\ EH DFWLRQDEOH LI WKH DFWV ZHUH PDGH

LQ WKH HPSOR\HU¶V ILGXFLDU\ FDSDFLW\

          7KH FRPSODLQW FRQWDLQV WKH FRQFOXVRU\ DOOHJDWLRQ WKDW ³GHIHQGDQW 'LVWULFW /RGJH  RZHG D

ILGXFLDU\ GXW\ WR >S@ODQWLII´ DQG WKDW LW EUHDFKHG LWV ILGXFLDU\ GXWLHV WKURXJK LWV ³IDLOXUH DQG

UHIXVDO    WR DFW LQ DFFRUGDQFH ZLWK WKH GRFXPHQWV DQG LQVWUXPHQWV JRYHUQLQJ WKH 3ODQ´

&RPSO    3ODLQWLII DOVR FODLPV DOWKRXJK LQ &RXQW , WKDW ³>W@KH DFWLRQV RI >G@HIHQGDQWV

'LVWULFW /RGJH  DQG WKH ,$0 1DWLRQDO 3HQVLRQ )XQG DOOHJHG KHUHLQ LQ GHQ\LQJ HOLJLELOLW\ DQG

EHQHILWV WR >S@ODLQWLII $QWKRQ\ DUH FRQWUDU\ WR WKH GRFXPHQWV DQG LQVWUXPHQWV JRYHUQLQJ WKH 3ODQ

LQ EUHDFK RI WKHLU ILGXFLDU\ REOLJDWLRQV´ Id.   %XW WKH &RXUW QHHG QRW DFFHSW D SODLQWLII¶V OHJDO

FRQFOXVLRQV DV WUXH ZKHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV Iqbal  86 DW  see also

Strumsky v. Wash. Post Co.  ) 6XSS G   ''&  ³>&@RQFOXVRU\ DOOHJDWLRQV

WKDW D SHUVRQ ZDV DFWLQJ DV D ILGXFLDU\ DUH QRW VXIILFLHQW´ 7KH FRPSODLQW LGHQWLILHV 'LVWULFW /RGJH

 DV D ³&RQWULEXWLQJ (PSOR\HU´ see &RPSO    EXW LW LV GHYRLG RI DQ\ DOOHJDWLRQV WKDW WKH

XQLRQ H[HUFLVHG DQ\ DXWKRULW\ RU FRQWURO RYHU WKH PDQDJHPHQW RU DGPLQLVWUDWLRQ RI WKH 3ODQ RU LWV

DVVHWV

          ,Q KLV RSSRVLWLRQ SODLQWLII DUJXHV WKDW KH KDV ³PHW WKH PRGHVW SOHDGLQJ UHTXLUHPHQW WR

DOOHJH WKDW WKH LQYROYHPHQW RI /RGJH  LQ WKH GHFLVLRQ H[FOXGLQJ KLP IURP SDUWLFLSDWLRQ LQ WKH

3HQVLRQ )XQG DQG HOLJLELOLW\ IRU EHQHILWV FRQVWLWXWHV D EUHDFK RI ILGXFLDU\ GXW\ XQGHU (5,6$´

3O¶V 2SS DW ± %XW WKHUH DUH QR DOOHJDWLRQV LQ WKH FRPSODLQW GHVFULELQJ 'LVWULFW /RGJH¶V

LQYROYHPHQW LQ SODLQWLII¶V HOLJLELOLW\ GHWHUPLQDWLRQ     3ODLQWLII VLPSO\ DOOHJHV WKDW KH VRXJKW




                                                  
SDUWLFLSDQW VWDWXV IURP WKH 3ODQ DQG WKDW KH ³H[KDXVWHG DOO LQWHUQDO 3ODQ UHPHGLHV WR    EH HOLJLEOH

IRU WKH SD\PHQWV RI SHQVLRQ EHQHILWV´ &RPSO  

       ,Q VXSSRUW RI KLV RSSRVLWLRQ SODLQWLII SURYLGHV WKH &RXUW ZLWK WKH GHQLDO OHWWHU KH UHFHLYHG

IURP ,$0 1DWLRQDO 3HQVLRQ )XQG ZKLFK UHYHDOV WKDW WKH )XQG VRXJKW LQIRUPDWLRQ IURP WKH XQLRQ

FRQFHUQLQJ ZKLFK SRVLWLRQV DQGRU MRE FODVVLILFDWLRQV DUH FRYHUHG E\ WKH 3DUWLFLSDWLRQ $JUHHPHQWV

See 'HQLDO /HWWHU ³>7@KH &RPPLWWHH UHIHUUHG WKH PDWWHU WR 'LVWULFW /RGJH     WR DVN WKH 'LVWULFW

/RGJH¶V FRQVLGHUDWLRQ RI ZKDW SRVLWLRQV RU MRE FODVVLILFDWLRQV 'LVWULFW /RGJH  LQWHQGHG WR

FRQWULEXWH RQ EHKDOI RI DV D &RQWULEXWLQJ (PSOR\HU WR WKH )XQG DQG WR DVN ZKDW SRVLWLRQV RU MRE

FODVVLILFDWLRQV ZHUH QRQFROOHFWLYHO\ EDUJDLQHG HPSOR\HHV RI 'LVWULFW /RGJH  DW WLPHV UHOHYDQW WR

>SODLQWLII¶V@ DSSHDO´ %XW WKHVH IDFWV ZRXOG QRW VXIILFH WR VWDWH D FODLP WKDW 'LVWULFW /RGJH  LV D

ILGXFLDU\ XQGHU (5,6$ EHFDXVH WKH ³>D@SSOLFDWLRQ RI UXOHV GHWHUPLQLQJ HOLJLELOLW\´ XQGHU D SODQ LV

SXUHO\ PLQLVWHULDO DQG WKXV QRW D ILGXFLDU\ DFW See  &)5   '± see also Harris

v. Koenig  ) 6XSS G   ''&  ³0HUH LQIOXHQFH RYHU D ILGXFLDU\¶V GHFLVLRQV


       7KH 'HSDUWPHQW RI /DERU KDV LGHQWLILHG PLQLVWHULDO DFWV WKDW GR QRW TXDOLI\ DV ILGXFLDU\
DFWLYLWLHV ZLWK UHJDUG WR SODQ DGPLQLVWUDWLRQ DQG PDQDJHPHQW VXFK DV

                $SSOLFDWLRQ RI UXOHV GHWHUPLQLQJ HOLJLELOLW\ IRU SDUWLFLSDWLRQ RU EHQHILWV
                &DOFXODWLRQ RI VHUYLFHV DQG FRPSHQVDWLRQ FUHGLWV IRU EHQHILWV
                3UHSDUDWLRQ RI HPSOR\HH FRPPXQLFDWLRQV PDWHULDO
                0DLQWHQDQFH RI SDUWLFLSDQWV¶ VHUYLFH DQG HPSOR\PHQW UHFRUGV
                3UHSDUDWLRQ RI UHSRUWV UHTXLUHG E\ JRYHUQPHQW DJHQFLHV
                &DOFXODWLRQ RI EHQHILWV
                2ULHQWDWLRQ RI QHZ SDUWLFLSDQWV DQG DGYLVLQJ SDUWLFLSDQWV RI WKHLU ULJKWV
               DQG RSWLRQV XQGHU WKH SODQ
                &ROOHFWLRQ RI FRQWULEXWLRQV DQG DSSOLFDWLRQ RI FRQWULEXWLRQV DV SURYLGHG
               LQ WKH SODQ
                3UHSDUDWLRQ RI UHSRUWV FRQFHUQLQJ SDUWLFLSDQWV¶ EHQHILWV
                3URFHVVLQJ RI FODLPV DQG
                0DNLQJ UHFRPPHQGDWLRQV WR RWKHUV IRU GHFLVLRQV ZLWK UHVSHFW WR SODQ
               DGPLQLVWUDWLRQ

 &)5   '

                                                   
UHJDUGLQJ D SODQ LV QRW HQRXJK WR FRQVWLWXWH GLVFUHWLRQDU\ FRQWURO WULJJHULQJ (5,6$ OLDELOLW\´

TXRWLQJ Int’l Bhd. of Painters & Allied Trades Union & Indus. Pension Fund v. Duval  )

6XSS   ''&  6LQFH SODLQWLII KDV IDLOHG WR SODXVLEO\ DOOHJH WKDW 'LVWULFW /RGJH 

ZDV D ILGXFLDU\ XQGHU (5,6$ RU WKDW LW H[HUFLVHG DQ\ ILGXFLDU\ UHVSRQVLELOLW\ LQ SODLQWLII¶V

HOLJLELOLW\ GHWHUPLQDWLRQ WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ WR GLVPLVV &RXQW ,,

,,       'HIHQGDQW¶V PRWLRQ WR GLVPLVV &RXQW , ZLOO EH GHQLHG

          $OWKRXJK GHIHQGDQW KDV PRYHG WR GLVPLVV ERWK FRXQWV RQ WKLV EDVLV ILGXFLDU\ VWDWXV LV QRW

UHTXLUHG WR VWDWH D FODLP XQGHU &RXQW , 7KHUHIRUH GHIHQGDQW¶V PRWLRQ WR GLVPLVV &RXQW , ZLOO EH

GHQLHG

          3ODLQWLII EURXJKW &RXQW , XQGHU VHFWLRQV D% DQG D RI (5,6$

&RPSO   6HFWLRQ D% DXWKRUL]HV D FLYLO DFWLRQ WR EH EURXJKW ³E\ D SDUWLFLSDQW RU

EHQHILFLDU\    WR UHFRYHU EHQHILWV GXH WR KLP XQGHU WKH WHUPV RI KLV SODQ WR HQIRUFH KLV ULJKWV

XQGHU WKH WHUPV RI WKH SODQ RU WR FODULI\ KLV ULJKWV WR IXWXUH EHQHILWV XQGHU WKH WHUPV RI WKH SODQ´

 86&  D% 6HFWLRQ D SURYLGHV IRU D FLYLO DFWLRQ E\ D SDUWLFLSDQW RU

EHQHILFLDU\ ³WR HQMRLQ DQ\ DFW RU SUDFWLFH ZKLFK YLRODWHV    WKH WHUPV RI WKH SODQ RU    WR REWDLQ

RWKHU DSSURSULDWH HTXLWDEOH UHOLHI    WR UHGUHVV VXFK YLRODWLRQV RU    WR HQIRUFH    WKH WHUPV RI

WKH SODQ´  D

          7KH 6XSUHPH &RXUW KDV GHVFULEHG VHFWLRQ D DV D ³FRPSUHKHQVLYH FLYLO HQIRUFHPHQW

VFKHPH´ WKDW LV ³UHODWLYHO\ VWUDLJKWIRUZDUG´ Aetna Health Inc. v. Davila  86  ±

 TXRWLQJ Pilot Life Ins. Co. v. Dedeaux  86   

                 ,I D SDUWLFLSDQW RU EHQHILFLDU\ EHOLHYHV WKDW EHQHILWV SURPLVHG WR KLP XQGHU
                 WKH WHUPV RI WKH SODQ DUH QRW SURYLGHG KH FDQ EULQJ VXLW VHHNLQJ SURYLVLRQ
                 RI WKRVH EHQHILWV $ SDUWLFLSDQW RU EHQHILFLDU\ FDQ DOVR EULQJ VXLW JHQHULFDOO\
                 WR ³HQIRUFH KLV ULJKWV´ XQGHU WKH SODQ RU WR FODULI\ DQ\ RI KLV ULJKWV WR IXWXUH
                 EHQHILWV



                                                    
Id. DW  7KH &RXUW ZHQW RQ WR H[SODLQ WKDW ³>W@KH VL[ FDUHIXOO\ LQWHJUDWHG FLYLO HQIRUFHPHQW

SURYLVLRQV IRXQG LQ >WKLV VHFWLRQ@ RI WKH VWDWXWH DV ILQDOO\ HQDFWHG SURYLGH VWURQJ HYLGHQFH WKDW

&RQJUHVV GLG not LQWHQG WR DXWKRUL]H RWKHU UHPHGLHV WKDW LW VLPSO\ IRUJRW WR LQFRUSRUDWH H[SUHVVO\´

Id. DW  TXRWLQJ Pilot Life Ins. Co.  86 DW  HPSKDVLV LQ RULJLQDO

        6SHFLILFDOO\ DGGUHVVLQJ 6HFWLRQ D WKH 6XSUHPH &RXUW KDV KHOG WKDW WKLV VHFWLRQ

³DGPLWV RI QR OLPLW    RQ WKH XQLYHUVH RI SRVVLEOH GHIHQGDQWV´ DQG LQVWHDG LV IRFXVHG ³RQ

UHGUHVVLQJ WKH µact or practice ZKLFK YLRODWHV DQ\ SURYLVLRQ¶´ RI (5,6$ Harris Tr. & Sav. Bank

v. Salomon Smith Barney, Inc.  86    TXRWLQJ  86&  D

HPSKDVLV LQ RULJLQDO see id. DW  ³>'@HIHQGDQW VWDWXV XQGHU  >@D PD\ DULVH IURP

GXWLHV LPSRVHG E\  >@D LWVHOI DQG KHQFH GRHV QRW WXUQ RQ ZKHWKHU WKH GHIHQGDQW LV

H[SUHVVO\ VXEMHFW WR D GXW\ XQGHU RQH RI (5,6$¶V VXEVWDQWLYH SURYLVLRQV´ 7KH &RXUW HPSKDVL]HG

WKDW ³>R@WKHU SURYLVLRQV RI (5,6$ E\ FRQWUDVW GR H[SUHVVO\ DGGUHVV ZKR PD\ EH D GHIHQGDQW´

DQG WKDW ³>L@Q OLJKW RI &RQJUHVV¶ SUHFLVLRQ LQ WKHVH UHVSHFWV´ LW LV SURSHU WR ³DVVXPH WKDW &RQJUHVV¶

IDLOXUH WR VSHFLI\ SURSHU GHIHQGDQWV    ZDV LQWHQWLRQDO´ Id. DW ±

        6LQFH QHLWKHU SURYLVLRQ RI WKH VWDWXWH H[SUHVVO\ LGHQWLILHV D SURSHU GHIHQGDQW WKH &RXUW ZLOO

QRW UHDG D WHUP LQWR WKH VWDWXWH WKDW LV QRW SUHVHQW 6R SODLQWLII¶V IDLOXUH WR DOOHJH IDFWV WR VKRZ WKDW

GHIHQGDQW LV D ILGXFLDU\ GRHV QRW SUHFOXGH &RXQW , IURP JRLQJ IRUZDUG DJDLQVW WKH XQLRQ DW WKLV

WLPH




                                                    
                                         &21&/86,21

       )RU DOO RI WKHVH UHDVRQV WKH &RXUW ZLOO GLVPLVV WKH FODLPV LQ &RXQW ,, DJDLQVW 'LVWULFW /RGJH

 DQG WKH UHPDLQGHU RI WKH FDVH ZLOO JR IRUZDUG

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 1RYHPEHU